10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

Case 1:17-cv-03124-SMJ ECF No. 129 filed 02/06/19 PagelD.1494 Page 1of5

Lori Jordan Isley

Alfredo Gonzalez Benitez
COLUMBIA LEGAL SERVICES
6 South Second Street, Suite 600
Yakima, WA 98901

(509) 575-5593

Matt Adams

Glenda M. Aldana Madrid

Leila Kang

NORTHWEST IMMIGRANT RIGHTS PROJECT
615 Second Avenue, Suite 400

Seattle, WA 98104

(206) 957-8611

UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF WASHINGTON
ANTONIO SANCHEZ OCHOA,
Plaintiff, No. 1:17-CV-03124-SMJ
. SETTLEMENT STIPULTION

ED W. CAMPBELL, Director of Yakima
County Department of Corrections;

SCOTT HIMES, Chief of the Yakima County
Department of Corrections; and

YAKIMA COUNTY,

Defendants.

 

 

The parties reached agreement to settle this litigation according to this

stipulation.

Yakima County agrees to change its policy related to immigration holds as

follows:

SETTLEMENT STIPULATION - 1 COLUMBIA LEGAL SERVICES
6 South Second Street, Suite 600

Yakima, WA 98901

(509) 575-5593

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

Case 1:17-cv-03124-SMJ ECF No. 129 filed 02/06/19 PagelD.1495 Page 2 of5

1. The terms of this agreement cover immigration civil administrative
warrants only (to include immigration warrants, detainers, holds, or forms
requesting detention such as the I-200, I-203, or 1-247).

2. This agreement shall become applicable upon an individual’s
entitlement to release from state criminal custody, whether upon resolution of the
criminal charges, a dismissal of the criminal charges, posting of bail, or an order of
release on recognizance.

3. Yakima County shall detain individuals in ICE custody pursuant to
the intergovernmental agreement (IGA) only upon physical presentation from a
credentialed federal immigration officer at the time the individual is otherwise
entitled to release on the state charge and not on grounds of electronic presentment
(e.g., electronic immigration forms or phone requests by ICE officers). This
condition does not apply to individuals who are originally detained under proper
ICE jurisdiction.

4. Yakima County will not publish the presence of a civil administrative
immigration warrant or detainer on the public jail roster populated on the Yakima
County Jail website. This condition does not apply to individuals who are
originally detained under proper ICE jurisdiction or to individuals who are

properly presented by immigration officials pursuant to the IGA and the terms of
this agreement.

SETTLEMENT STIPULATION - 2 COLUMBIA LEGAL SERVICES
6 South Second Street, Suite 600

Yakima, WA 98901

(509) 575-5593

 

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

Case 1:17-cv-03124-SMJ ECF No. 129 filed 02/06/19 PagelD.1496 Page 3 0f5

s Yakima County shall not delay or extend the confinement of an
individual who is otherwise entitled to release for the purpose of taking the
individual into ICE custody.

6. Yakima County agrees to pay $25,000, inclusive of attorneys’ fees,
costs, and damages, to the trust account of plaintiff's counsel at CLS for the benefit
of plaintiff to settle all claims in this matter. Plaintiff waives all claims to
additional attorneys’ fees, including any right to petition the Court for an award of
reasonable attorneys’ fees incurred herein or during the appeal of this matter.

7. Plaintiff shall dismiss this case with prejudice and without costs upon
entry of this agreement and payment of the funds described above. Plaintiff
releases the defendants, and each of them, with respect to all disputes known and
unknown, to the fullest extent the law permits, arising out of or related in any way
to the subject matter identified in this litigation.

8. Each person executing this agreement on behalf of another person or
entity represents and warrants that he or she is fully authorized to execute and
deliver this agreement on behalf of the person or entity for which he or she is
signing. The parties hereby warrant to each other that each has full power and
authority to enter into this agreement and to undertake the actions contemplated

herein, and that this agreement is enforceable in accordance with its terms.

SETTLEMENT STIPULATION - 3 COLUMBIA LEGAL SERVICES
6 South Second Street, Suite 600

Yakima, WA 98901

(509) 575-5593

 

 

 
Case 1:17-cv-03124-SMJ ECF No. 129 filed 02/06/19 PagelD.1497 Page 4of5

| The parties, by their counsel, hereby consent to the terms and conditions of
the agreement as set forth above and consent to the entry thereof,
DATED this sh day of February, 2019

NORTHWEST IMMIGRANT RIGHTS

"7 dos

7||Matt Adams, WSBA #28287
Leila Kang, WSBA #48048

8|| Aaron Korthuis, WSBA#53974
Attorneys for Plaintiff

10 COLUM, 1A Oc SERVICES
H- — 9 aie
|| os" 2 Lo

Lori Jordan Isley, WSBAX#21724
12|| Alfredo Gonzalez Benitez, WSBA #54364

13 Attorneys for Plaintiff

14

MENKE Te BEYER, LLP
15

16) Kenneth W. Harper, WSBA #25578
17|| Quinn N. Plant, WSBA #31339
Attorneys for Defendants

18

19
20

21

)
So

SETTLEMENT STIPULATION - 4 COLUMBIA LEGAL SERVICES
6 South Second Street, Suite 600

Yakima, WA 98901

(509) 575-5593

 

 

 
Case 1:17-cv-03124-SMJ ECF No. 129 filed 02/06/19 PagelD.1498 Page 5of5

10

1]

12

13

14

15

16

17

18

19

20

21

22

23

 

 

CERTIFICATE OF SERVICE
I hereby certify that on this (it day of February, 2019, I electronically
filed the foregoing with the Clerk of the Court using the CM/ECE system which

will send notification of such filing to the following:

Lori Jordan Isley lori.isley@columbialegal.org,
cheli.bueno(@columbialegal.org,
elvia.bueno@columbialegal.org

Alfredo Gonzalez Benitez  alfredo.gonzalez(@columbialegal.ore

 

Matt Adams matt@nwirp.org

Leila Kang leila@nwirp.org

Kenneth W. Harper kharper@mijbe.com, julie@mjbe.com,
kathy@mjbe.com

Quinn N. Plant qplant@mjbe.com, janet@mjbe.com,

 

julie@mjbe.com, kathy@mijbe.com,

sbeyer@mijbe.com

 

 

Erez Reuveni erez.r.reuveni(@usdoj.gzov
Timothy M. Durkin USAWAE. TDurkinECT@usdoj.gov
Francesca M. Genova francesca.m.genova(@usdoj.gov,

 

daniel.c.meyer(@usdoj.gov

And I hereby certify that I have mailed by United States Postal Service the

document to the following a a None.

(A Me byned

Arasele Bueno

SETTLEMENT STIPULATION - 5 COLUMBIA LEGAL SERVICES
6 South Second Street, Suite 600

Yakima, WA 98901

(509) 575-5593

 
